Case 19-80064-TLS     Doc 472    Filed 02/20/19 Entered 02/20/19 20:15:57          Desc Main
                                Document      Page 1 of 5



                                                                    Hearing Date: Not Set
                                                    Objection Deadline: February 20, 2019

DVORAK LAW GROUP, LLC
Patrick R. Turner, #23461
13625 California Street, #110
Omaha, Nebraska 68154
Phone: 402-934-4770
E-mail: pturner@ddlawgroup.com

BARCLAY DAMON LLP
Kevin M. Newman
Scott L. Fleischer
Barclay Damon Tower
125 East Jefferson Street
Syracuse, New York 13202
Phone: (315) 425-2700
E-mail: knewman@barclaydamon.com
E-mail: sfleischer@barclaydamon.com

Attorneys for IREIT West Bend Main, L.L.C.

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEBRASKA
________________________________________
In re:                                   )  Chapter 11
                                         )
SPECIALTY RETAIL SHOPS HOLDING           )  Case No. 19-80064-TLS
CORP., et al.                            )
                                         )
                          Debtors.       )  (Jointly Administered)
                                         )
________________________________________ )
           LIMITED OBJECTION OF IREIT WEST BEND MAIN, L.L.C. TO
           DEBTORS' MOTION FOR APPROVAL TO EXTEND THE TIME
            WITHIN WHICH THE DEBTORS MUST ASSUME OR REJECT
           UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY

       IREIT West Bend Main, L.L.C. (the “Landlord”), through its attorneys, submits this

limited objection (the “Limited Objection”) to the Debtors' Motion for Approval to Extend the

Time Within Which the Debtors Must Assume or Reject Unexpired Leases of Nonresidential Real
Case 19-80064-TLS       Doc 472       Filed 02/20/19 Entered 02/20/19 20:15:57         Desc Main
                                     Document      Page 2 of 5



Property (Dkt. 240) (the “Motion”).        In support of this Limited Objection, the Landlord

respectfully submits as follows:

                                         JURISDICTION

       1.      The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2).

                                         BACKGROUND

       2.      On January 16, 2019, each of the Debtors filed a voluntary petition for relief

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) with the Court.

       3.      The Landlord and Shopko Stores Operating Co., a Debtor, are parties to an

unexpired lease of nonresidential real property (the “Lease”) of the following premises (the

“Premises”):

                    Landlord                        Shopping Center            Location
    IREIT West Bend Main, L.L.C.                 Pick-n-Save Center      West Bend, WI


       4.      The Premises is located within a “shopping center” as that term is used in §

365(b)(3) of the Bankruptcy Code. See In re Joshua Slocum, Ltd., 922 F.2d 1081, 1086-87 (3d

Cir. 1990).

       5.      On January 30, 2019, the Debtors filed the Motion.

       6.      On January 30, 2019, the Court established an objection deadline to the Motion of

February 20, 2019 (Dkt. 241), but a hearing date would only be set if an objection was filed.

       7.      Through the Motion, the Debtors seek entry of an order extending the deadline to

assume or reject unexpired leases and subleases of nonresidential real property from May 16,

2019 to August 14, 2019, pursuant to Section 365(d)(4)(B)(i) of the Bankruptcy Code.


                                                2
Case 19-80064-TLS       Doc 472      Filed 02/20/19 Entered 02/20/19 20:15:57             Desc Main
                                    Document      Page 3 of 5



                                           OBJECTION

       8.      Section 365(d)(4) of the Bankruptcy Code provides:

               (A) Subject to subparagraph (B), an unexpired lease of nonresidential real
               property under which the debtor is the lessee shall be deemed rejected, and the
               trustee shall immediately surrender that nonresidential real property to the lessor,
               if the trustee does not assume or reject the unexpired lease by the earlier of –

               (i) the date that is 120 days after the date of the order for relief; or

               (ii) the date of the entry of an order confirming a plan.

               (B)(i) The court may extend the period determined under subparagraph (A), prior
               to the expiration of the 120-day period, for 90 days on the motion of the trustee or
               lessor for cause.

               (ii) If the court grants an extension under clause (i), the court may grant a
               subsequent extension only upon prior written consent of the lessor in each
               instance.

11 U.S.C. § 365(d)(4) (emphasis added).

       9.      It is well established that a debtor must make the decision whether to assume or

reject executory contracts and unexpired leases no later than the date of entry of an order

confirming the plan. See 11 U.S.C. § 365(d)(4)(A); see also In re Dana Corp., 350 B.R. 144,

147 (Bankr. S.D.N.Y. 2006). No statutory authority exists to extend the deadline to assume or

reject the Lease beyond the date entry of an order confirming the plan. See In re Dynamic

Tooling Systems, Inc., 349 B.R. 847, 854 (Bankr. D. Kan. 2006); In re Cole, 189 B.R. 40, 46

(Bankr. S.D.N.Y. 1995).

       10.     In order for the order to accurately track the language of Section 365(d)(4), an

extension of the deadline to assume or reject unexpired leases of nonresidential real property

may only be granted to the earlier of (i) the date of entry of an order confirming the plan, or (ii)

August 14, 2019.




                                                   3
Case 19-80064-TLS       Doc 472     Filed 02/20/19 Entered 02/20/19 20:15:57      Desc Main
                                   Document      Page 4 of 5



                        JOINDER AND RESERVATION OF RIGHTS

       11.     The Landlord joins in the objections of other landlords of the Debtors to the

extent they are not inconsistent with this Objection.

       12.     The Landlord reserves its rights to supplement this Limited Objection and to

make such other and further objections as they may deem necessary or appropriate, including,

but not limited to, any proposed order granting the Motion.




                                                 4
Case 19-80064-TLS       Doc 472     Filed 02/20/19 Entered 02/20/19 20:15:57              Desc Main
                                   Document      Page 5 of 5



                                         CONCLUSION

       WHEREFORE, the Landlord respectfully requests that the Court deny the Motion or

condition any grant of the Motion as set forth in this Limited Objection, and grant the Landlord

any additional and further relief the Court deems just and proper.

Dated: February 20, 2019                              DVORAK LAW GROUP, LLC

                                                      By: /s/ Patrick R. Turner
                                                      Patrick R. Turner, #23461
                                                      13625 California Street, #110
                                                      Omaha, Nebraska 68154
                                                      Phone: 402-934-4770
                                                      E-mail: pturner@ddlawgroup.com


                                                      BARCLAY DAMON LLP
                                                      Kevin M. Newman, Esq.
                                                      Scott L. Fleischer, Esq.
                                                      Office and Post Office Address
                                                      Barclay Damon Tower
                                                      125 East Jefferson Street
                                                      Syracuse, New York 13202-2020
                                                      Phone: (315) 425-2700
                                                      E-mail: knewman@barclaydamon.com
                                                      E-mail: sfleischer@barclaydamon.com

                                                      Attorneys for IREIT West Bend Main, L.L.C.

                                 CERTIFICATE OF SERVICE

        I certify that on February 20, 2019, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which will send notification of such filing to all counsel of
record registered with the CM/ECF system.

                                                              /s/ Patrick R. Turner
                                                              Patrick R. Turner




                                                  5
